Order entered August 26, 2019




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-19-00090-CR

                                 DAVID BRIAN NEFF, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 401st Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 401-82288-2018

                                               ORDER
        We REINSTATE this appeal.

        We abated for a hearing to determine why appellant’s brief has not been filed. On

August 19, 2019, appellant filed his brief along with a motion to extend time to do the so. On

August 21, 2019, a supplemental reporter’s record was filed of the trial court’s August 19th

hearing. We ADOPT the trial court’s findings that (1) appellant wishes to prosecute this appeal;

(2) appellant, who is indigent, is represented by appointed counsel Stephanie Hudson; and (3)

counsel did not abandon the appeal and filed the brief on August 19, 2019.

        We GRANT appellant’s August 19, 2019 motion for extension of time and ORDER

appellant’s brief filed as of the date of this order.
       We DIRECT the Clerk to send copies of this order to the Honorable Mark Rusch,

Presiding Judge, 401st Judicial District Court; Stephanie Hudson; and to the Collin County

District Attorney’s Office.

       The State’s brief is due September 26, 2019.


                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE